Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stedman et al. (USPN 6539499B1).
As per claim 1, Stedman et al. discloses A diagnostic system, applied to an electronic equipment with a plurality of hardware devices, the hardware devices include a display (column 3, lines 26-28) and a processor (column 3, lines 34-37) , the diagnostic system is executed by the processor to diagnose the hardware devices, the diagnostic system comprises: a diagnostic test interface, displayed on the display, and includes a plurality of hardware items corresponding to the hardware devices, each of the hardware items links to the hardware devices (column 3, lines 55-59 – graphical representation of a computer system is displayed with clickable components), wherein, the processor in response to execute the diagnostic item of the hardware device when at least one of the hardware items is triggered (column 2, lines 32-35; column 4, lines 31-34 – diagnostic services are performed on the clicked component); and wherein the hardware devices further include at least one of a battery, a USB port, a hard disk, a random access memory, or a touchpad (column 3, lines 34-41 – hard disk).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Stedman et al. in view of Westerman et al. (USPN 20090228842A1).
As per claim 3, Stedman et al. fails to explicitly state wherein the display is a touch screen.
	Stedman et al. discloses a display showing a graphical representation of a computer system.
Westerman et al. discloses the display is a touch screen in (paragraph 0007 – a touch screen display).
Accordingly, it would have been obvious to one of ordinary skill at the time of filing of the invention to include the display is a touch screen display of Westerman in the display showing a graphical representation of a computer system of Stedman et al. A person of ordinary skill in the art would have been motivated to make the modification because a touch screen is a type of display that displays text for selection.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Stedman et al. in view of Jang et al. (USPN 20170205259A1) in view of Beckman (USPN 20180337560A1) in view of Liang et al. (CN106970335A) in further view of Gerdisch (USPN 6480727B1).
As per claim 4, Stedman et al. fails to explicitly state wherein the diagnostic item of the battery includes a hardware detection item, a battery capacity test item, a battery voltage test item, a charging test item, a battery core voltage balance test item, a battery temperature detection item, and a smart battery system data check item.
	Stedman et al. discloses the ability to diagnose different components in column 3, lines 37-41.
Jang et al. discloses the diagnostic item of the battery includes a hardware detection item, a battery capacity test item, a battery voltage test item, a charging test item, a battery core voltage balance test item, a battery temperature detection item, and a smart battery system data check item in (paragraph 0229 – battery status and paragraph 0102 – temperature of the battery).
Accordingly, it would have been obvious to one of ordinary skill at the time of filing of the invention to include the diagnostic item of the battery includes a hardware detection item, a battery capacity test item, a battery voltage test item, a charging test item, a battery core voltage balance test item, a battery temperature detection item, and a smart battery system data check item of Jang et al. in the components being displayed of Stedman et al. A person of ordinary skill in the art would have been motivated to make the modification because electronic devices are configured to diagnose hardware problems and provide the user with the diagnosis result as disclosed in paragraph 0005 of Jang et al.
	Stedman et al. and Jang et al. fail to explicitly state the diagnostic item of the battery includes a battery capacity test item, a battery voltage test item, a charging test item, a battery core voltage balance test item, and a smart battery system data check item.
Stedman et al. discloses the ability to diagnose different components in column 3, lines 37-41.
	Beckman discloses the diagnostic item of the battery includes a battery capacity test item, a battery voltage test item, a charging test item, a battery core voltage balance test item, and a smart battery system data check item (paragraph 0072 – test the capacity, charge state, and voltage of a battery).
Accordingly, it would have been obvious to one of ordinary skill at the time of filing of the invention to include the diagnostic item of the battery includes a battery capacity test item, a battery voltage test item, a charging test item, a battery core voltage balance test item, and a smart battery system data check item of Beckman in the components being displayed of Stedman et al. A person of ordinary skill in the art would have been motivated to make the modification because a battery capacity test, battery voltage test, and charging test are performed to assess potential states and capabilities of any battery and compare to ideal levels, as disclosed in paragraph 0072.
	Stedman et al., Jang et al., and Beckman fail to explicitly state the diagnostic item of the battery includes a battery core voltage balance test item, and a smart battery system data check item.
Stedman et al. discloses the ability to diagnose different components in column 3, lines 37-41.
Liang et al. discloses the diagnostic item of the battery includes a battery core voltage balance test item, and a smart battery system data check item (abstract – voltage balance test in a battery pack).
Accordingly, it would have been obvious to one of ordinary skill at the time of filing of the invention to include the diagnostic item of the battery includes a battery core voltage balance test item, and a smart battery system data check item of Liang et al. in the components being displayed of Stedman et al. A person of ordinary skill in the art would have been motivated to make the modification because a battery core voltage balance test is able to determine the stability of the current and voltage in a battery pack in a short period of time, as disclosed in the abstract.
	Stedman et al., Jang et al., Beckman, and Liang et al. fail to explicitly state the diagnostic item of the battery includes a smart battery system data check item.
Stedman et al. discloses the ability to diagnose different components in column 3, lines 37-41.
Gerdisch discloses the diagnostic item of the battery includes a smart battery system data check item (column 6, lines 30-36 – battery status of the smart battery is checked).
Accordingly, it would have been obvious to one of ordinary skill at the time of filing of the invention to include the diagnostic item of the battery includes a smart battery system data check item of Gerdisch in the components being displayed of Stedman et al. A person of ordinary skill in the art would have been motivated to make the modification because the status such as the remaining charge and time until charge depletion is determined as disclosed in column 6, lines 33-36.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Stedman et al. in view of Jang et al. (USPN 20170205259A1) in further view of Montero et al. (USPN 20180307290A1).
As per claim 5, Stedman et al. fails to explicitly state wherein the processor is connected to an embedded controller through a serial peripheral interface or a low pin count interface, and the embedded controller is connected to the battery through a system management bus to perform the diagnostic item on the battery. 
Stedman et al. discloses the ability to diagnose different components in column 3, lines 37-41.
Jang et al. discloses the diagnostic item of the battery’s status when requested as disclosed in paragraph 0229.
Montero et al. discloses the processor is connected to an embedded controller through a serial peripheral interface or a low pin count interface, and the embedded controller is connected to the battery through a system management bus to perform the diagnostic item on the battery in paragraphs 0020 and 0020 – the embedded controller performing battery monitoring and connected to the processor via an Espi or low pin count bus.
Accordingly, it would have been obvious to one of ordinary skill at the time of filing of the invention to include the processor is connected to an embedded controller through a serial peripheral interface or a low pin count interface, and the embedded controller is connected to the battery through a system management bus to perform the diagnostic item on the battery of Montero et al. in the components being displayed of Stedman et al. and Jang et al. discloses the diagnostic item of the battery’s status when requested. A person of ordinary skill in the art would have been motivated to make the modification because a user is more likely to check the battery status when the battery status is available as disclosed in paragraph 0006.

Claims 6,7 are rejected under 35 U.S.C. 103 as being unpatentable over Stedman et al. in view of Liu (USPN 20090307384A1). 
As per claim 6, Stedman et al. fails to explicitly state wherein the diagnostic item of the USB port includes at least one connection detection item of a USB device, a type verifying item of the USB device and a transmission rate item of the USB device. 
Stedman et al. discloses a universal serial bus and printer with diagnostics being run on them as disclosed in column 4, lines 62 – column 5, line 10 and the ability to diagnose different components in column 3, lines 37-41.
Liu discloses the diagnostic item of the USB port includes at least one connection detection item of a USB device, a type verifying item of the USB device and a transmission rate item of the USB device in (paragraph 0014).
Accordingly, it would have been obvious to one of ordinary skill at the time of filing of the invention to include the diagnostic item of the USB port includes at least one connection detection item of a USB device, a type verifying item of the USB device and a transmission rate item of the USB device of Liu in the components being displayed including a universal serial bus and printer of Stedman et al. A person of ordinary skill in the art would have been motivated to make the modification because of the need for usb ports needing to be tested as disclosed in paragraph 0004 of Liu.

As per claim 7, Stedman et al. fails to explicitly state the processor connects to the USB device through a USB controller and the USB port and executes the diagnostic item on the USB port and the USB device.
Stedman et al. discloses a universal serial bus and printer with diagnostics being run on them as disclosed in column 4, lines 62 – column 5, line 10 and the ability to diagnose different components in column 3, lines 37-41.
Liu discloses the processor connects to the USB device through a USB controller and the USB port and executes the diagnostic item on the USB port and the USB device in (paragraph 0014).
Accordingly, it would have been obvious to one of ordinary skill at the time of filing of the invention to include t the processor connects to the USB device through a USB controller and the USB port and executes the diagnostic item on the USB port and the USB device of Liu in the components being displayed including a universal serial bus and printer of Stedman et al. A person of ordinary skill in the art would have been motivated to make the modification because of the need for usb ports needing to be tested as disclosed in paragraph 0004 of Liu.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Stedman et al. in view of Best et al. (USPN 20140201566A1).
As per claim 8, Stedman et al. fails to explicitly state wherein the diagnostic item of the hard disk includes a parameter determining item, the processor compares an index value of the hard disk with a preset specification value to diagnose the status of the hard disk.
Stedman et al. discloses a hard disk in column 3, lines 34-41 and the ability to diagnose different components in column 3, lines 37-41.
Best et al. discloses the diagnostic item of the hard disk includes a parameter determining item, the processor compares an index value of the hard disk with a preset specification value to diagnose the status of the hard disk in (paragraphs 0044,0045).
Accordingly, it would have been obvious to one of ordinary skill at the time of filing of the invention to include the diagnostic item of the hard disk includes a parameter determining item, the processor compares an index value of the hard disk with a preset specification value to diagnose the status of the hard disk of Best et al. in the components being displayed including a hard disk of Stedman et al. A person of ordinary skill in the art would have been motivated to make the modification because a problem is properly diagnosed as disclosed in paragraph 0003 of Best et al.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Stedman et al. in view of Best et al. (USPN 20140201566A1) in further view of Tsai et al. (USPN 20110153902A1).
As per claim 9, Stedman et al. and Best et al. fail to explicitly state wherein the processor is connected to the hard disk through a SATA controller and a SATA bus and executes the diagnostic item on the hard disk. 
Stedman et al. discloses a hard disk in column 3, lines 34-41 and the ability to diagnose different components in column 3, lines 37-41.
Tsai et al. discloses the processor is connected to the hard disk through a SATA controller and a SATA bus and executes the diagnostic item on the hard disk in (paragraph 0008).
Accordingly, it would have been obvious to one of ordinary skill at the time of filing of the invention to include the processor is connected to the hard disk through a SATA controller and a SATA bus and executes the diagnostic item on the hard disk of Liu in the components being displayed including a hard disk of Stedman et al. A person of ordinary skill in the art would have been motivated to make the modification because a SATA controller with bus is able to send test signals a storage device of many different specification buses in paragraph 0010 of Tsai et al.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Stedman et al. in view of Wu et al. (USPN 20090249019A1).
As per claim 10, Stedman et al. fails to explicitly state wherein the diagnostic item of the random access memory includes a memory scanning item under the Linux operating system.
Stedman et al. discloses the ability to diagnose different components in column 3, lines 37-41.
Wu et al. discloses the diagnostic item of the random access memory includes a memory scanning item under the Linux operating system in paragraph 0009.
Accordingly, it would have been obvious to one of ordinary skill at the time of filing of the invention to include the diagnostic item of the random access memory includes a memory scanning item under the Linux operating system of Wu et al. in the components being displayed of Stedman et al. A person of ordinary skill in the art would have been motivated to make the modification because specific allocation of physical memories are allocated for testing as disclosed in paragraph 0013 of Wu et al.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Stedman et al. in view of Wu et al. (USPN 20090249019A1) in further view of Lee (USPN 20120153982A1).
As per claim 11, Stedman et al. and Wu et al. fail to explicitly state wherein the processor connects the random access memory through a memory controller to execute the diagnostic item on the random access memory.
Stedman et al. discloses the ability to diagnose different components in column 3, lines 37-41.
Lee et al. discloses the processor connects the random access memory through a memory controller to execute the diagnostic item on the random access memory in paragraph 0060.
Accordingly, it would have been obvious to one of ordinary skill at the time of filing of the invention to include the processor connects the random access memory through a memory controller to execute the diagnostic item on the random access memory of Lee et al. in the components being displayed of Stedman et al. A person of ordinary skill in the art would have been motivated to make the modification because a RAM controller is required to test a RAM device as disclosed in paragraph 0060.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Stedman et al. in view of Eriksson et al. (USPN 9207800B1).
As per claim 12, Stedman et al. fails to explicitly state wherein the diagnostic item of the display or the touchpad includes an XY axis scanning test item, an XY axis line drawing test item, a touch plane noise self-scanning item, and a ghost point self test project.
Stedman et al. discloses the ability to diagnose different components in column 3, lines 37-41.
Eriksson et al. discloses the diagnostic item of the display or the touchpad includes an XY axis scanning test item, an XY axis line drawing test item, a touch plane noise self-scanning item, and a ghost point self test project in column 4, lines 56-67 – discloses touch screen and touch pad and column 8, lines 45-63 – discloses testing for ghost touch.
Accordingly, it would have been obvious to one of ordinary skill at the time of filing of the invention to include the diagnostic item of the display or the touchpad includes an XY axis scanning test item, an XY axis line drawing test item, a touch plane noise self-scanning item, and a ghost point self test project of Eriksson et al. in the components being displayed of Stedman et al. A person of ordinary skill in the art would have been motivated to make the modification because there is a need to improve multi-touch detecting in order to eliminate ghost touches as disclosed in column 2, lines 42-45.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Stedman et al. in view of Eriksson et al. (USPN 9207800B1) in further view of Westerman et al. (USPN 20090228842A1).
As per claim 13, Stedman et al. and Eriksson et al. fail to explicitly state wherein the processor is connected to a controlling unit of the display through an integrated circuit bus or the USB port to execute the diagnostic item on the display.
Stedman et al. discloses the ability to diagnose different components in column 3, lines 37-41. Eriksson et al. discloses the diagnostic item of ghost point self test in column 8, lines 45-63 and column 4, lines 56-67 – discloses touch screen and touch pad.
Westerman et al. discloses the processor is connected to a controlling unit of the display through an integrated circuit bus or the USB port to execute the diagnostic item on the display (paragraph 0037 - display controller and paragraph 0030 - bus 103).
Accordingly, it would have been obvious to one of ordinary skill at the time of filing of the invention to include the processor is connected to a controlling unit of the display through an integrated circuit bus or the USB port to execute the diagnostic item on the display of Westerman et al. in the components being displayed of Stedman et al. and diagnostic item of ghost point testing in Eriksson et al. of a touch screen. A person of ordinary skill in the art would have been motivated to make the modification because display controllers can receive and or send electrical signals from or to touch screens as disclosed in paragraph 0038.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Stedman et al. in view of Eriksson et al. (USPN 9207800B1) in further view of Fu et al. (USPN 20170061030A1).
As per claim 14, Stedman et al. and Eriksson et al. fail to explicitly state wherein the processor connects to the touchpad through the integrated circuit bus or the USB port to execute the diagnostic item on the touchpad. 20100245286 20070100952 – 0032,0059 20170061030 –may have to do multiple 103’s
Stedman et al. discloses the ability to diagnose different components in column 3, lines 37-41. Eriksson et al. discloses the diagnostic item of ghost point self test in column 8, lines 45-63 and column 4, lines 56-67 – discloses touch screen and touch pad.
Fu et al. discloses the processor connects to the touchpad through the integrated circuit bus or the USB port to execute the diagnostic item on the touchpad (paragraph 0077 - touch pad and usb port).
Accordingly, it would have been obvious to one of ordinary skill at the time of filing of the invention to include the processor is connected to a controlling unit of the display through an integrated circuit bus or the USB port to execute the diagnostic item on the display of Westerman et al. in the components being displayed of Stedman et al. and diagnostic item of ghost point testing in Eriksson et al of a touch pad.. A person of ordinary skill in the art would have been motivated to make the modification because a user can interact with a computer through input devices such as touch pads as disclosed in paragraph 0077.

Response to Arguments
Applicant's arguments and amendments filed 06/17/2022 have been fully considered. However, new references have been found to reject the claims. Please see the above rejection. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yolanda L Wilson whose telephone number is (571)272-3653.  The examiner can normally be reached on M-F (7:30 am - 4 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Yolanda L Wilson/           Primary Examiner, Art Unit 2113